 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoore Business Forms, Inc. and Graphic Arts Interna-tionalUnion,AFL-CIO,Petitioner.Case 1-RC-12533June 27, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY AND PENELLOUpon a petition duly filed with Region I of theNational Labor Relations Board under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on February 27 and 28, 1973, beforeHearing Officer Thomas P. Kennedy. Thereafter, pur-suant to Section 102.67 of the National Labor Rela-tions Board Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction ofthe Regional Director for Region 1, this case wastransferred to the Board for decision. Thereafter, theEmployer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error; they are hereby affirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.The Employer, at its Manchester plant, the onlyplant involved herein, manufactures complex contin-uous business forms. A complex continuous form isan assembly of carbons and papers punched so thatit can be fed over the customer's automatic printingdevice or computer.The Petitioner seeks to represent a unit of all bind-ery and shipping employees including collator opera-tors and helpers, slittermen, carbon rewind operators,carbon coater operators, material handlers, and ship-ping and receiving employees.The Employer contends that because of the inte-grated nature of its operation with overlapping jobfunctions and production processes, the only appro-priate unit is a production and maintenance unit in-cluding those job categories sought by Petitioner andpress operators and helpers, preliminary employees,planners, and maintenance employees. There is nohistory of collective bargaining at this plant.All the principal manufacturing operations are per-formed in a large open area. In the center of this areaare four enclosed cages: a stock cage where paper andcarbon are stored, a machine shop cage where mainte-nance personnel maintain the equipment, an ink cage,and a number cage.' North of the cages are the colla-tors; south, east, and west of the cages are the pressunits; and also east of the cages are slitters, rewinders,and carbon coaters.The remaining part of the plant is partitioned intothree other large sections: central storage, which in-cludes a carbon kettle storage area, and a docket andpreliminary storage cage where reusable plates forboth the presses and collators are kept; a finishedgoods storage area, which also includes shipping, anda security cage for negotiable instruments printed forcustomers; and a section subdivided into rooms forthe preliminary department, customers' and confer-ence rooms, planning, superintendents' offices, andclericals.The Employer's operation is divided into five de-partments, each headed by a superintendent. The pre-liminary department has approximately 45 employeesand includes typesetting, camera, pasteap, and plate-making employees.' The press department has ap-proximately 68 press operators and helpers and Inumber head specialist.' The finishing (collating) de-partment has approximately 48 collator operators andhelpers. The carbon manufacturing and material han-dling department, which includes carbon coating, car-bon rewinder, slitters, and warehouse job functions,has approximately 35 employees of whom 15 operatethe carbon coaters, rewinders, and slitters, 12 are ma-terial handlers who transport raw material and fin-ished goods among all departments 4 and do janitorialwork, and 8 general planners whose job is to route thework efficiently through the plant. The maintenanceand engineering department has approximately 10employees who service all machines I and the build-ing.The press department has 23 press units whichprint, assemble paper and carbon tissue sheets, glue,punch, perforate, slit, fold, and stripe the forms. Fourpresses are similar to the carbon manufacturing andmaterial handling department's carbon coating ma-chines in that they can apply carbon dope to tissue ina patterned configuration. Approximately 35 percentof the business forms are completed by the pressesand are packed at the presses.1Printing devices used by both the presses and collators to consecutivelynumber the forms beingproducedare stored in this cage2These employees make plates for the presses and collators and alsocollect reusable plates from the various departments for storage in the prelim-inary material storage areatThe employee responsible for numbering units, see in. I.Press and collator helpers also help move raw materials to, and finishedgoods from, their respective departments5All employees also do some basic maintenance work on their machines204 NLRB No. 93 MOORE BUSINESS FORMSThe finishing (collating) department's 14 collatingmachines are used in the remaining 65 percent of theforms to insert carbon tissue into the forms and to domore complicated gluing, perforating, slitting, andfolding than the press units. The collators also printconsecutive numbers. One collator also prints mag-netic ink characters and most collators can print linesand borders.The carbon manufacturing and material handlingdepartment consists of slitting machines which cutpaper or tissue into the proper width needed for a jobfor the presses, collators, and carbon coating ma-chines; carbon coating machines which apply carbondope on the tissue's entire surface and carbon coaterswhich can apply the carbon dope in a patterned con-figuration; and carbon rewinders which punch holesin the carbon paper margins to enable the paper to bealigned with the marginal punching performed on thepress units. These holes allow the paper to be movedthrough the collators.The requested unit consists of all employees of thefinishing (collating) department and all employees ofthe carbon manufacturing and material handling de-partment except the latter department's eight generalplanners.Most new employees are hired without any printingexperience. They receive a short orientation coursewith limited emphasis on their specific job. The newemployees are then immediately sent to their workassignments where they acquire most of their skills553while on the job.The facts in this case are substantially similar tothose inMoore Business Forms, Inc.,6where the Boardfound a substantially identical unit inappropriate. Wefind that the requested employees do not constitute awell-defined group of employees entitled to separaterepresentation. All production and maintenance em-ployees, except preliminary, shipping, and storageemployees, work in one large area; printing pressesperform collating, punching, and slitting functions;and collators perform some printing functions. Em-ployees in the requested unit service both presses andcollators and the employees in question do not sharethe same supervision and those sought in the carbonmanufacturing and material handling departmentshare their supervision with employees not requested.We conclude that the unit sought is a heterogene-ous grouping of employees and inappropriate for pur-poses of collective bargaining. Accordingly, as noquestion affecting commerce exists concerning therepresentation of employees of the Employer withinthe meaning of Sections 9(c)(1) and 2(6) and (7) of theAct, we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.6 173 NLRB 1133 The Employer's operation in the instant case is virtuallyidentical to the operation in the earlierMooreBusinessFormscase whichinvolved a sister plant of the plant involved here